Citation Nr: 0303433	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for fibromyalgia, to 
include as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The appellant had verified active duty training (ACDUTRA) 
from February 25, 1979 until July 3, 1979, and from November 
18, 1991 until March 3, 1992.  His DD-214 indicates that he 
served on active duty for three months and 15 days during the 
latter period of ACDUTRA, and that he had over a year and 
four months of active service prior thereto.  He served on 
active duty in the Persian Gulf War zone between January 13, 
1991 and August 11, 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2000 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) which, in pertinent part, denied service 
connection for fibromyalgia.  A Board decision in May 2001 
remanded this claim for further development.  That 
development having been completed, this case now returns to 
the Board.


FINDINGS OF FACT

There is no competent medical evidence of record relating 
fibromyalgia, or any disability, to service, to include 
service in the Persian Gulf.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service, 
nor is any condition the veteran has due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed January 2000 rating 
action, and were provided a Statement of the Case dated June 
2000, and a Supplemental Statement of the Case dated August 
2002, as well as a Board remand dated May 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in June 2001, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded two 
examinations during the course of this claim, dated December 
1997 and August 2001.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  As the veteran was notified in a 
June 2001 letter of which evidence he should provide, and 
which the Board would provide, and as all relevant evidence 
has been obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet.App. 183 (2002).


Facts

The appellant asserts that he now has symptoms of generalized 
joint pain and aching, diagnosed as fibromyalgia, which is 
the result of his having been bitten by ticks during ACDUTRA 
in 1988, or is the result of his service in the Persian Gulf 
War zone between January and August 1991.  (It is noted that 
service connection has been denied for Lyme disease and that 
issue has not been developed for appellate review.)

Service medical records indicate that the veteran complained 
often during service of swollen and painful joints.  The 
veteran was also treated several times while in service for 
chest pain.  A sick slip indicates that the veteran 
complained of pain in the right leg in February 1986.  The 
veteran complained of a right shoulder injury in May 1986, 
and was diagnosed with a mild trapezius strain.  A July 1986 
treatment note indicates that the veteran complained of 
insect bites, and was given Benadryl.  

A June 1988 statement of medical examination and duty status 
indicated that the veteran received tick bites while at 
annual training, 11-25 June 1988.

An August 1988 progress note indicates that the veteran was 
still having trouble with arthralgias and joint swelling.  A 
letter dated September 1988 from the Wisconsin state 
laboratory indicates that the veteran's titer was 128, and a 
titer of 256 or greater is considered evidence of Lyme 
disease.  The physician indicated that a titer of 128 was 
suggestive of Lyme disease, but did not confirm that the 
veteran  had Lyme disease.

A letter from a private doctor, Dr. Rettger, dated February 
1989, indicates that the veteran was initially seen on July 
5, 1988, after he had been stationed at Fort Pitt, Va.  While 
there, he sustained three ticks in the skin which he pulled 
out.  He developed swelling of the wrists and ankles.  He was 
treated in the emergency room on July 3, 1988, with the 
tentative diagnosis of Rocky Mountain Spotted Fever.  
Subsequently, titers were negative for same.  Lyme disease 
titers remained 128, which was considered equivocal.  The 
physician indicated that the veteran had received more than 
adequate treatment for Lyme disease, and when last seen in 
October 1988, had no visible evidence of erythema.  He did 
complain of left wrist pain and was tender laterally at that 
time.

A medical report from Walter Reed Army Medical Center, dated 
March 1989, is also of record.  It indicates that the 
veteran's major complaint was of arthralgia in multiple 
joints.  The veteran's prior history of tick bites was noted.  
Examination at that time of the musculoskeletal system was 
entirely negative, specifically with no joint swelling, 
tenderness, erythema, or limitation of motion.  Spine 
examination was also normal.  X-rays revealed a minimal 
benign appearing cortical thickening of the right fibula, 
probably secondary to stress fracture.  Bone and joint scans 
showed no evidence of synovial inflammation.  There were 
findings indicative of mild degenerative joint disease by 
bone scan only, involving both knees and feet.  There was no 
evidence of Lyme disease.  The examiner indicated that the 
Lyme arthritis was adequately and successfully treated in 
July 1988 with multiple courses of tetracycline.  The 
examiner further indicated that the polyarthralgias of the 
veteran might relate to the probable stress fracture of the 
lower third of the right fibula, and his mild degenerative 
joint disease of both knees and feet.

Treatment records dated August 1990 noted that the veteran 
reported bilateral leg pain of approximately 8 days duration.  
The veteran also reported soreness of his left foot, right 
shoulder, and right midarm.

In August 1991, the veteran reported that he had Lyme disease 
in 1988 and had been having pain and swelling in his joints.  
The examiner at that time noted a history of Lyme disease, 
but indicated that there were clinically no findings.  The 
examiner's impression was of probable post viral syndrome.

In January 1995, the veteran indicated that he had frequent 
calf pain since 1988, when he was told he might have Lyme 
disease.  The veteran at that time had a normal physical 
examination.  The veteran was seen again later in January 
1995 with a variety of symptoms, including multiple joint 
pains.  The veteran was noted to have a variety of symptoms, 
but was not given a definitive diagnosis at that time.

The result of a psychology consult dated January 1995 
indicates that the veteran's only complaint at that time was 
a sore leg.  He reported pain on the lateral aspect of the 
lower legs that comes and goes.  He indicated this pain began 
in 1988.  He reported that he did not experience the pain 
between 1990 and 1992.  He also reported that he did not 
experience the pain while in Saudi Arabia.  He reported 
having some problems in concentration and sleep that he 
attributed to his leg pain.

The veteran was treated in April 1995 for possible Lyme 
disease.  The veteran was diagnosed with arthralgia at that 
time.  

A statement from Dr. Rettger, dated May 1995, indicated that 
the veteran at that time had clinical Lyme disease, although 
his titer was negative.

A letter from the Pennsylvania Inspector General dated 
September 1998 noted that the veteran's tests for Lyme 
disease had proven negative, and that the attending physician 
suspected a conversion reaction with high anxiety, and 
therefore requested a further evaluation.

In August 1994, the veteran reported that he woke to find 
minor swelling in his left ankle, with no trauma.  Upon 
examination, the veteran's ankle was found to be normal, with 
no edema, ecchymoses, or tenderness.

Lyme titer test conducted in June 1995 was found to be 
negative.

The veteran's post training records show that he was seen on 
a regular basis for generalized musculoskeletal pain 
involving multiple joints. 

In February 1996, the veteran was noted to have developed 
bilateral knee and ankle swelling in 1998, following a tick 
bite.  The veteran indicated that he had mild residuals for 2 
years, after which he went to the Persian Gulf, with no 
problems.  He indicated that, after his return from the Gulf, 
he developed pain in the form of a burning itch, present all 
the time.  He indicated that, since 1990, the pain had been 
getting worse, with some stiffness, as well as pain in his 
shoulder.  The veteran was diagnosed with residual 
polyarticular pain.

In June 1996, the veteran was diagnosed with right shoulder 
rotator cuff tendonitis.  In August 1996, it was noted that 
his symptomatology was suggestive of fibromyalgia, as there 
was no evidence of arthritis.  It was recorded that he 
continued to demonstrate arthralgias with myalgia associated 
with point tenderness upon diffuse palpation.  In September 
1996, it was proposed to determine whether the veteran had 
fibromyalgia versus myofascial pain. 

Several records in 1997 and 1998 indicate that the veteran 
was seen with complaints of joint pain related to 
fibromyalgia rheumatica, and a history of Lyme disease.  A 
letter dated April 1997 from a VA facility indicated that the 
veteran had been seen by several facilities for treatment of 
fibromyalgia rheumatica.

In August 1997, the veteran was diagnosed with a history of 
fibromyalgia, and a history of Lyme disease.  The physician 
at that time commented that the veteran had a history of 
increasing symptoms since his Gulf War service, possibly Gulf 
War syndrome.

The veteran received a VA examination in December 1997.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that he suffered from joint pain and 
swelling since he was bitten by a tick in 1988.  Neurological 
examination was within normal limits.  The pertinent joint 
findings included pain and crepitus on movement of the right 
shoulder and also evidence of left lateral epicondylitis of 
the left elbow.  The remainder of the joints revealed no 
evidence of arthritis, but the veteran stated that at that 
time, no other joints were bothering him.  The veteran was 
diagnosed with history of arthralgia with no arthritis at the 
present and possible history of Lyme disease, right shoulder 
pain of undetermined etiology, lateral epicondylitis of the 
left elbow, and tobacco abuse.  The veteran was referred for 
a rheumatologic examination.  The examiner noted that there 
was no history of chronic fatigue syndrome.

On VA rheumatologic consultation examination in May 1998, it 
was recorded that the veteran had a history of Lyme disease 
with varied joint symptoms since.  His principle symptoms 
were undiagnosed aches and pains since that time.  It was 
noted that there had never been swelling of the joints, and 
no loss of time from work.  More recently, there had been 
sore calf muscles and shoulder girdle muscles.

Upon examination, there were no swollen joints.  There were 
no findings in the neck and upper extremities.  There was 
excellent muscle bulk and tone.  The lower extremities showed 
excellent strength.  The back was negative.  The examiner 
concluded that there was no active rheumatic disease.  He 
noted that one possibility suggested by the symptoms of the 
veteran was of a hyperventilation syndrome.

An August 1998 treatment record indicates that the veteran 
was diagnosed with a history of Lyme disease, with 
fibromyalgia symptomatology.

Private medical treatment records dated February 1999 through 
January 2002 show a diagnosis of fibromyalgia.

A serum Lyme disease test conducted in July 2001 was 
negative.

The veteran received a further VA examination in August 2001.  
The report of that examination indicates, in relevant part, 
that the veteran reported that, while in the Persian Gulf, he 
was 500 miles behind battle lines, but that after the 
surrender, he drove a "wrecker truck" into former combat 
sites.  He indicated that, soon after returning to the US, he 
experienced aching in his calves and ankles.  He indicated 
that the calf discomfort has persisted, more on the right, 
felt mainly when sitting and relieved by walking.  Ankle 
discomfort was now felt anteriorly, and the ankles sometimes 
swelled slightly.  He occasionally felt a cramp in the right 
mid foot which would last up to 15 minutes; he dealt with 
this by walking.  He further indicated that, without any 
recognized injury, he began to have pain in the right 
shoulder in 1995 or 1996, associated with a popping 
sensation, and elevation of the arm.  The examiner noted 
that, when he examined the veteran in December 1996, there 
were no objective abnormalities, but there was mild variable 
aching in the knees and calves.  He noted that there had been 
a positive antibody test for Lyme disease (titer 1:128) in 
1988, but no more recent findings compatible with chronic 
Lyme arthritis.  Arthralgia or myalgia was aggravated by 
changeable weather.  In the last three months he had felt 
some lumbosacral aching, mainly after prolonged sitting of 
over 3 hours, and in the last 2 months he slept poorly.  He 
attributed this to myalgia; there had been no prior sleeping 
difficulties.

Upon examination, the veteran's posture was essentially 
normal, and his gait was normal.  Mobility of the neck and 
shoulders was normal, although he winced with elevation of 
the right arm beyond 110 degrees.  He could touch the left 
ear by reaching across the vertex, and clasp his hands behind 
his back.  He was right handed, grip was normal.  Musculature 
was excellent.  No tenderness or trigger points were found on 
the back.  Circumference of the thighs 5 inches proximal to 
patellae was 19.5 inches equally; calves 3 inches distal to 
the tibial tuberosities was 14.75 inches equally.  There were 
no apparent varicosities.  He reported that he felt some 
discomfort upon compression of the right calf.  Mobility of 
the hips, knees, and ankles was normal.  There was no 
crepitation.  The feet were normal.  There were no skin 
lesions, but the nail of both 5th toes was dystrophic.  X-
rays taken of the right shoulder were normal; of the 
lumbosacral spine showed minimal degenerative changes.

The examiner indicated that the previous diagnosis of 
fibromyalgia seemed not to be based on currently accepted 
criteria.  The examiner indicated that, currently, there were 
no findings even suggestive of fibromyalgia.  The examiner 
opined that the available record does not suggest the 
occurrence of an illness during military service, or recent 
findings which could plausibly be attributed to military 
service.  The examiner noted that the veteran, at different 
times, in different parts of his body, experiences some 
discomfort.  No diagnosable disease was found.


Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106 (West 2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1) (2002); 66 Fed Reg. 56,614 
(Nov. 9, 2001) (interim final rule amending 38 C.F.R. § 3.317 
to extend the presumptive period). 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3).  Signs and symptoms which may be manifestations 
of undiagnosed illness include signs or symptoms involving 
fatigue, respiratory system, and abnormal weight loss.  38 
C.F.R. § 3.317(b)(8).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The record shows that the veteran served in the Persian Gulf 
War and is a "Persian Gulf veteran" as that term is defined 
by law for purposes of entitlement to compensation benefits 
for disability due to undiagnosed illness.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for fibromyalgia, 
either on a direct basis, or as due to an undiagnosed 
illness.  In this regard, the Board notes that the medical 
records contained in the veteran's claims folder clearly 
indicate that the symptoms the veteran is currently 
complaining of had clearly been present for several years 
prior to his service in the Persian Gulf.  Since the 
veteran's symptomatology clearly preceded his Persian Gulf 
service, his symptomatology cannot be related to any 
undiagnosed illness of Persian Gulf origin.

Therefore, consideration can only be given to whether the 
veteran is entitled to service connection for fibromyalgia as 
directly related to service.  As such, the veteran must have 
evidence of a current disability, evidence of a disease or 
injury in service, and a link, established by medical 
evidence, connecting the veteran's current disability and 
disease or injury in service.  However, the Board finds that 
the evidence of record tends to indicate that the veteran 
does not have fibromyalgia.  In this regard, the Board looks 
to the opinion in the veteran's most recent VA examination, 
dated August 2001, which found that the veteran had no 
findings even suggestive of fibromyalgia.  That examiner also 
opined that the available record does not suggest the 
occurrence of an illness during military service or recent 
findings which could plausibly be attributed to military 
service.  The Board also notes other evidence of record, 
including a May 1998 VA examination report, which tends to 
link the veteran's symptomatology to a possible 
hyperventilation syndrome, and a medical report from Walter 
Reed Army Medical Center, dated March 1989 which found that 
the polyarthralgias of the veteran might relate to a probable 
stress fracture of the lower third of the right fibula, and 
his mild degenerative joint disease of both knees and feet.  
The Board also notes that the veteran has been denied service 
connection several times in the past for some of these very 
same symptoms, characterized as Lyme disease.  Therefore, 
considering all evidence of record, the Board finds that the 
evidence tends to indicate that the veteran does not suffer 
from fibromyalgia that is in any way related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for fibromyalgia, to 
include as due to undiagnosed illness, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

